Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00159-CV

                                Kenneth Brown and Laura BROWN,
                                           Appellants

                                                  v.

                        THE HORIZON OWNERS ASSOCIATION, Inc.,
                                      Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 16794B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: July 26, 2017

DISMISSED FOR LACK OF JURISDICTION

           Kenneth Brown and Laura Brown appeal the trial court’s interlocutory order granting the

Horizon Owner’s Association, Inc.’s motion to compel arbitration and staying the proceedings in

the trial court. A trial court’s order compelling arbitration and staying proceedings in the district

court is not subject to interlocutory appeal See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098

(West 2011); see also Chambers v. O’Quinn, 242 S.W.3d 30, 31–32 (Tex. 2007) (per curiam)

(explaining that neither the FAA nor the TAA allow interlocutory appeals from orders compelling

arbitration). Therefore, the trial court’s order is not an appealable interlocutory order, and this
                                                                                  04-17-00159-CV


Court does not have jurisdiction over this interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014 (West 2015), § 171.098.

       On June 8, 2017, we ordered appellants to show cause in writing why this appeal should

not be dismissed for lack of jurisdiction. Appellants did not respond.

       Therefore, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).

Costs of appeal are taxed against appellant.

                                                 PER CURIAM




                                               -2-